IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


VICTOR DELOATCH BEY,                      : No. 154 MM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
YORK COUNTY COURT OF COMMON               :
PLEAS,                                    :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.